The question was very fully argued by the counsel on both sides; and VAN NESS, District Judge, having taken time to consider of it. delivered his opinion in favor of the challenge, upon both points. The array was accordingly quashed and the jury discharged. The judge had reduced his opinion to writing. It-was very ably drawn up, and the subject examined and discussed with remarkable clearness, precision and force. He shewed, not only from the acts of congress particularly applicable to this subject, but from a view of the whole judiciary system of the United States, that it was the intention of congress to conform the proceedings of the United States courts as nearly as possible to those of individual states respectively. By this decision, the valuable right of an impartial trial by jury, than which none is of more vital importance to the administration of justice, is secured to the citizens of this state in the district court, whose rights are no longer left to depend upon the will of an individual. but on the due execution of those laws, which, calculated to guard against abuse and oppression, have provided in our state courts for the selection of juries by ballot from all those who are qualified to serve.
It is proper here to add, in order to avoid mistake, that the counsel for the defendant did not impute to the marshal any improper conduct or design in summoning the jury in question, nor did the challenge involve any objections to the individuals composing the jury: It proceeded wholly upon the ground that the mode by which the jury had been summoned and returned was wrong in principle, and that the practice which had hitherto prevailed, was in violation of express and positive laws, whose strict observance was a matter in which even the humblest individual in the community had a deep interest.